Opinion filed June 18, 2015




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-14-00361-CV
                                 ___________

         IN THE INTEREST OF J.H. AND D.H., CHILDREN


                     On Appeal from the 244th District Court
                               Ector County, Texas
                         Trial Court Cause No. C-3365-PC


                      MEMORANDUM OPINION
      This is an appeal from an order terminating the parental rights of the mother
and the father of J.H. and D.H. The mother filed a notice of appeal; the father did
not. We dismiss the appeal.
      The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). In this regard,
the practice recognized in Anders for court-appointed counsel to seek a withdrawal
from a frivolous appeal applies to parental termination proceedings involving
appointed counsel. In re R.M.C., 395 S.W.3d 820 (Tex. App.—Eastland 2013, no
pet.); see In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no
pet.).
         Appellant’s counsel provided Appellant with a copy of the brief (sent via both
certified and first class mail) and informed Appellant of her right to review the record
and file a response to counsel’s brief. In compliance with Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014), counsel also provided Appellant with a form motion to
file in this court to obtain access to the appellate record. We note that Appellant did
file the motion in this court and that this court provided Appellant with a copy of the
record.1 We conclude that Appellant’s counsel has satisfied his duties under Anders,
Schulman, and Kelly.
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. Accordingly, we grant the
motion to withdraw filed by Appellant’s court-appointed counsel. Additionally, we
order counsel to notify Appellant of the disposition of this appeal and the availability
of discretionary review in the Texas Supreme Court. Counsel is directed to send
Appellant a copy of the opinion and judgment within five days after the opinion is
handed down, along with notification of her right to file a pro se petition for review




         1
        By letter, this court granted Appellant an extension of time in which to exercise her right to file a
response to counsel’s brief.


                                                     2
under TEX. R. APP. P. 53. Likewise, this court advises Appellant that she may file a
petition for review pursuant to TEX. R. APP. P. 53.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                      PER CURIAM


June 18, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3